     Case 2:21-cv-02283-PA-E Document 14 Filed 08/25/21 Page 1 of 24 Page ID #:321



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11   KENNETH FLOYD PRUTTING,            )   NO. CV 21-2283-PA(E)
                                        )
12               Petitioner,            )
                                        )
13         v.                           )   ORDER OF DISMISSAL
                                        )
14   WARDEN FELIPE MARTINEZ, JR.,       )
                                        )
15               Respondent.            )
                                        )
16

17

18                                     PROCEEDINGS
19

20         Petitioner, a federal prisoner, filed a “Petition Pursuant to
21   Title 28 USC § 2241 through Title 28 USC § 2255(d)’s Savings Clause,
22   etc.” on March 12, 2021.      The Petition seeks to challenge Petitioner’s
23   sentence for possession of a firearm by a felon, imposed in United
24   States v. Prutting, United States District Court for the Middle
25   ///
26   ///
27   ///
28   ///
     Case 2:21-cv-02283-PA-E Document 14 Filed 08/25/21 Page 2 of 24 Page ID #:322



 1   District of Florida case number 92-271-Cr-T-99(B).1

 2

 3         On May 10, 2021, Respondent filed “Respondent’s Motion to Dismiss

 4   or Transfer Petition, etc.” (“Motion to Dismiss or Transfer”),

 5   accompanied by exhibits.2      On July 19, 2021, Petitioner filed
 6   “Petitioner’s Motion to Reply to the Government[’]s Response for
 7   Motion to Dismiss, etc.,” which constitutes Petitioner’s reply to the
 8   Motion to Dismiss or Transfer (“Reply”).
 9

10                                      BACKGROUND
11

12         In 1993, in United States District Court for the Middle District
13   of Florida case number 92-271-Cr-T-99(B), a jury found Petitioner
14   guilty of being a felon in possession of a firearm in violation of 18
15   U.S.C. section 922(g)(1) (Petition, p. 3; Respondent’s Ex. 3
16   (Reporter’s Transcript) [“R.T.”] pp. 112-13).          “The maximum punishment
17   for this offense is typically 10 years in prison.”           United States v.
18   Stitt, 139 S. Ct. 399, 404 (2018); 18 U.S.C. § 924(a)(2).            As
19   discussed below, however, Petitioner received a much longer sentence
20   by reason of his extensive criminal history.
21   ///
22
           1
23             The Court takes judicial notice of the dockets of, and
     the documents filed in, Petitioner’s criminal and collateral
24   proceedings mentioned herein, available on the PACER database at
     https://pacer.uscourts.gov. See Porter v. Ollison, 620 F.3d 952,
25   954-55 n.1 (9th Cir. 2010) (federal court may take judicial
     notice of court proceedings).
26
           2
               The Motion to Dismiss or Transfer refers to a
27
     “presentence investigative report” which is not included in
28   Respondent’s exhibits and is not to be found anywhere else in the
     record (see, e.g., Motion to Dismiss or Transfer, pp. 2, 3, 15).

                                             2
     Case 2:21-cv-02283-PA-E Document 14 Filed 08/25/21 Page 3 of 24 Page ID #:323



 1         The evidence at trial, including Petitioner’s own admissions,

 2   showed that Petitioner had suffered three prior felony robbery

 3   convictions in Connecticut: (1) a conviction for a second degree

 4   robbery committed in 1980, involving Petitioner’s taking of a

 5   television and a radio while armed with a BB gun (which Petitioner had

 6   put into a garbage bag “to make it look like it was a real gun”);

 7   (2) a conviction for a first degree robbery committed in 1981, two

 8   months after the previous robbery (this robbery involved the taking of

 9   money from a girlfriend after Petitioner slapped her and spit on her);

10   and (3) a 1984 conviction for a 1983 first degree armed robbery of a

11   liquor store carried out by Petitioner’s confederates while Petitioner

12   allegedly remained in the car (Respondent’s Ex. 3 (R.T. 56-58, 61-62,

13   77-80, 84-85)).     In a consolidated proceeding in 1982, Petitioner had

14   pled guilty to the 1980 robbery and the 1981 robbery (R.T. 78-79; see
15   Petition, p. 27; Reply, pp. 10-11 & Ex. 2).          Petitioner had received a
16   suspended prison sentence of 2 1/2 to 5 years plus three years’
17   probation for the 1980 robbery and a prison sentence of 30-31 months
18   for the 1981 robbery (Reply, Ex. 2).        In 1984, Petitioner received a
19   prison sentence of 20 years for the 1983 robbery (R.T. 61).
20

21         Based on Petitioner’s three prior robbery convictions, the
22   District Court in the federal case determined that Petitioner was an
23   armed career criminal under the Armed Career Criminal Act (“ACCA”), 18
24   U.S.C. section 924(e) (Respondent’s Ex. 6, p. 10).           Under section
25   924(e), a person who violates § 922(g)(1) “and has three previous
26   convictions . . . for a violent felony . . . , committed on occasions
27   different from one another,” shall be imprisoned for a minimum of
28   fifteen years.     18 U.S.C. section 924(e)(1); see United States v.

                                             3
     Case 2:21-cv-02283-PA-E Document 14 Filed 08/25/21 Page 4 of 24 Page ID #:324



 1   Walker, 953 F.3d 577, 579 (9th Cir. 2020), cert. denied, 141 S. Ct.

 2   1084 (2021) (citation omitted); see also Sessions v. Dimaya, 138 S.
 3   Ct. 1204, 1211-12 (2018) (“ACCA prescribes a 15–year mandatory minimum
 4   sentence if a person convicted of being a felon in possession of a
 5   firearm has three prior convictions for a ‘violent felony.’”)
 6   (citation omitted).
 7

 8         ACCA defines a “violent felony” as “any crime punishable by
 9   imprisonment for a term exceeding one year . . .           that — (i) has as an
10   element the use, attempted use, or threatened use of physical force
11   against the person of another [known as the force clause or the
12   elements clause]; or (ii) is burglary, arson, or extortion, involves
13   use of explosives [known as the enumerated felonies clause], or
14   otherwise involves conduct that presents a serious potential risk of
15   physical injury to another [known as the residual clause].”            United
16   States v. Lawrence, 905 F.3d 653, 657 n.5 (9th Cir. 2018) (brackets in
17   original); 18 U.S.C. § 924(e)(2)(B).
18

19         The sentencing court did not expressly identify under which ACCA
20   clause the court deemed Petitioner’s robberies to be violent
21   felonies.3   Petitioner received a total ACCA sentence of 264 months,
22   to run consecutive to a Connecticut sentence on an escape conviction
23   (Petition, p. 3; Respondent’s Lodgment 1, Respondent’s Ex. 4;
24

25         3
                See Prutting v. United States, 723 Fed. App’x 886, 888
     & n.2 (11th Cir. 2018), cert. denied, 139 S. Ct. 788 (2019) (“The
26   Presentence Investigation Report (‘PSI’) does not state which
     clause of the ACCA supported an enhancement. In a sentencing
27
     hearing on September 7, 1993, the District Court stated that ‘the
28   Defendant is an armed career criminal.’ It said no more on the
     matter.”).

                                             4
     Case 2:21-cv-02283-PA-E Document 14 Filed 08/25/21 Page 5 of 24 Page ID #:325



 1   Respondent’s Ex. 6, pp. 12-15).

 2

 3         Petitioner appealed, arguing that the trial court had abused its

 4   discretion by denying a continuance and also had erred by admitting

 5   certain evidence concerning Petitioner’s prior convictions.            See
 6   United States v. Prutting, United States Court of Appeals for the
 7   Eleventh Circuit case number 93-2692, “Initial Brief of Appellant,
 8   etc.,” 1993 WL 13630743 (filed Dec. 10, 1993).          The United States
 9   Court of Appeals for the Eleventh Circuit affirmed in an unpublished
10   disposition.    See United States v. Prutting, 24 F.3d 254 (11th Cir.
11   1994) (table).
12

13         On June 21, 2016, Petitioner filed a “Motion Under 28 U.S.C. §
14   2255 to Vacate, Set Aside or Correct Sentence, etc.” in United States
15   v. Prutting, United States District Court for the Middle District of
16   Florida case number 8:16-CV-01673.          In this section 2255 motion,
17   Petitioner argued that his sentence was unlawful under Johnson v.
18   United States, 576 U.S. 591 (2015) (“Johnson”).          Johnson had held
19   unconstitutional ACCA’s residual clause (18 U.S.C. section
20   924(e)(2)(B)(ii)).     On April 18, 2016, the United States Supreme Court
21   held that Johnson had announced a substantive rule of law which
22   applied retroactively on collateral review.          Welch v. United States,
23   136 S. Ct. 1257 (2016).
24

25         On November 2, 2016, the District Court denied Petitioner’s
26   section 2255 motion, ruling: (1) the motion was untimely; and (2) the
27   Johnson argument failed on the merits because Petitioner’s robbery
28   convictions were violent felonies under ACCA’s elements clause (see

                                             5
     Case 2:21-cv-02283-PA-E Document 14 Filed 08/25/21 Page 6 of 24 Page ID #:326



 1   Order filed November 2, 2016 in Prutting v. United States, United

 2   States District Court for the Middle District of Florida case number

 3   8:16-cv-1673-T-24TGW).      On February 1, 2018, the United States Court

 4   of Appeals for the Eleventh Circuit affirmed.          See Prutting v. United
 5   States, 723 Fed. App’x 886 (11th Cir. 2018), cert. denied, 139 S. Ct.
 6   788 (2019).    On January 7, 2019, the United States Supreme Court
 7   denied certiorari.     Prutting v. United States, 139 S. Ct. 788 (2019).
 8

 9         On October 8, 2020, Petitioner filed an “Application for Leave to
10   File a Second or Successive Habeas Corpus Petition, etc.” in the
11   United States Court of Appeals for the Eleventh Circuit, in In re
12   Prutting, case number 20-13780.        Petitioner sought to challenge his
13   sentence on the ground that the prosecution purportedly failed to
14   prove that Petitioner knew both that he possessed a firearm and that
15   he belonged within the relevant category of persons who cannot
16   lawfully possess firearms, as allegedly required by Rehaif v. United
17   States, 139 S. Ct. 2191 (2019) (“Rehaif”) (see “Motion Requesting the
18   Court to Excuse the Delay, etc.,” filed October 8, 2020 in United
19   States Court of Appeals for the Eleventh Circuit case number 20-
20   13780).   Rehaif held that 18 U.S.C. section 924(a)(2), which
21   authorizes imprisonment for up to ten years if the defendant
22   “knowingly” violates section 922(g), requires that the defendant know
23   not only that he or she possessed a firearm, but also that he or she
24   had the relevant status while possessing the firearm.           Rehaif, 139 S.
25   Ct. at 2194, 2200.     Thus, an individual charged with possession of a
26   firearm by a felon must “know[] of his status as a person barred from
27   possessing a firearm.”      Id. at 2195.    On October 16, 2020, the United
28   States Court of Appeals for the Eleventh Circuit denied Petitioner’s

                                             6
     Case 2:21-cv-02283-PA-E Document 14 Filed 08/25/21 Page 7 of 24 Page ID #:327



 1   application to file a second or successive section 2255 motion.

 2

 3                              PETITIONER’S CONTENTIONS

 4

 5         Petitioner contends:

 6

 7         1.   Petitioner assertedly is actually innocent of the section

 8   922(g)(1) offense because: (a) the jury instructions allegedly were

 9   invalid under Rehaif; (b) the asserted “misinformation” concerning the
10   elements of 922(g)(1) allegedly violated Petitioner’s purported
11   “automomy interest” under the Fifth and Sixth Amendments to make “an
12   informed choice” concerning “how to protect his liberty interest”; and
13   (c) Petitioner supposedly had not possessed a firearm (see Petition,
14   pp. 4, 8; Reply, pp. 6-9) (Ground One); and
15

16         2.   Petitioner assertedly is actually innocent of the ACCA
17   enhancement because: (1) “two of his priors [i.e., the two robbery
18   convictions which were consolidated for sentencing] were consolidated
19   and should have only been counted as one” for purposes of section
20   924(e)4; and (2) the second degree robbery allegedly did not qualify
21

22
           4
               But see United States v. Maxey, 989 F.2d 303, 306 (9th
23   Cir. 1993) (for purposes of ACCA sentencing, “offenses that are
     temporally distinct constitute separate predicate offenses, even
24   if committed within hours of each other, similar in nature, and
     consolidated for trial or sentencing.”) (citation omitted); see
25   also United States v. Powell, 441 Fed. App’x 502, 507 (9th Cir.
     2011) (two convictions for burglaries which “took place on the
26   same day, were charged in the same indictment, and resulted in
     concurrent sentences” “‘arose from two separate and distinct
27
     criminal episodes’” because “the burglaries occurred at two
28   separate locations, at different times, and were perpetrated
     against different victims.”) (citations omitted).

                                             7
     Case 2:21-cv-02283-PA-E Document 14 Filed 08/25/21 Page 8 of 24 Page ID #:328



 1   as a “crime of violence” under Mathis v. United States, 136 S. Ct.

 2   2243 (2016) (“Mathis”) (holding that a prior conviction does not
 3   qualify as a predicate violent felony under the ACCA if the statute of
 4   conviction enumerates multiple, alternative factual means of
 5   satisfying a single element), and Descamps v. United States, 570 U.S.
 6   254 (2013) (“Descamps”) (holding that when the prior conviction
 7   statute contains a single, indivisible set of elements, the sentencing
 8   court may not look beyond those elements in deciding whether to apply
 9   the ACCA sentence enhancement) (see Petition, pp. 4, 27-28) (Ground
10   Two).
11

12                                      DISCUSSION
13

14         A federal prisoner who contends that his or her conviction or
15   sentence is subject to collateral attack “may move the court which
16   imposed the sentence to vacate, set aside or correct the sentence.”
17   28 U.S.C. § 2255.     A prisoner generally may not substitute a habeas
18   petition under 28 U.S.C. section 2241 for a section 2255 motion.                See
19   28 U.S.C. § 2255; see also Stephens v. Herrera, 464 F.3d 895, 897-99
20   (9th Cir. 2006), cert. denied, 549 U.S. 1313 (2007); Hernandez v.
21   Campbell, 204 F.3d 861, 864 (9th Cir. 2000).
22

23         An application for a writ of habeas corpus in behalf of a
24         prisoner who is authorized to apply for relief by motion
25         pursuant to this section, shall not be entertained if it
26         appears that the applicant has failed to apply for relief,
27         by motion, to the court which sentenced him, or that such
28         court has denied him relief, unless it also appears that the

                                             8
     Case 2:21-cv-02283-PA-E Document 14 Filed 08/25/21 Page 9 of 24 Page ID #:329



 1         remedy by motion is inadequate or ineffective to test the

 2         legality of his detention.

 3

 4   28 U.S.C. § 2255(e); see Stephens v. Herrera, 464 F.3d at 897-99;
 5   Hernandez v. Campbell, 204 F.3d at 864.         Here, Petitioner has applied
 6   for, and has been denied, section 2255 relief in the sentencing court.
 7

 8         “Under the savings clause of § 2255, however, a federal prisoner
 9   may file a habeas corpus petition pursuant to § 2241 to contest the
10   legality of a sentence where his remedy under section 2255 is
11   ‘inadequate or ineffective to test the legality of his detention.’”
12   Hernandez v. Campbell, 204 F.3d at 864-65; see also Stephens v.
13   Herrera, 464 F.3d at 897.       This “savings clause” exception to section
14   2255 exclusivity is a “narrow” exception.         Ivy v. Pontesso, 328 F.3d
15   1057, 1059-60 (9th Cir.), cert. denied, 540 U.S. 1051 (2003); United
16   States v. Pirro, 104 F.3d 297, 299 (9th Cir. 1997).           “The general rule
17   in this circuit is that the ban on unauthorized second or successive
18   petitions does not per se make § 2255 inadequate or ineffective.”
19   Stephens v. Herrera, 464 F.3d at 898 (citations, quotations and
20   brackets omitted).     Mere lack of success in the sentencing court does
21   not render the section 2255 remedy “inadequate or ineffective.”
22   Boyden v. United States, 463 F.2d 229, 230 (9th Cir. 1972), cert.
23   denied, 410 U.S. 912 (1973); see Tripati v. Henman, 843 F.2d 1160,
24   1163 (9th Cir.), cert. denied, 488 U.S. 982 (1988) (“the district
25   court’s previous denial of relief on the merits is not alone
26   sufficient to show that the section 2255 remedy is inadequate”).                If
27   the rule were otherwise, every disappointed prisoner/movant
28   incarcerated in a district different from the sentencing district

                                             9
     Case 2:21-cv-02283-PA-E Document 14 Filed 08/25/21 Page 10 of 24 Page ID #:330



 1   could pursue a repetitive section 2241 petition in the district of

 2   incarceration.     Petitioner bears the burden of proving the inadequacy

 3   or ineffectiveness of the section 2255 remedy.           See Redfield v. United
 4   States, 315 F.2d 76, 83 (9th Cir. 1963); Gasaway v. Jusino, 2021 WL
 5   3042275, at *3 (C.D. Cal. June 1, 2021), adopted, 2021 WL 3037391
 6   (C.D. Cal. July 16, 2021).
 7

 8         A federal prisoner may file a section 2241 petition under the
 9   savings clause only if the prisoner “(1) makes a claim of actual
10   innocence, and (2) has not had an unobstructed procedural shot at
11   presenting that claim.”       Marrero v. Ives, 682 F.3d 1190, 1192 (9th
12   Cir. 2012), cert. denied, 568 U.S. 1173 (2013) (citation and internal
13   quotations omitted); accord Pavulak v. Blanckensee,               F.4th      ,
14   2021 WL 3379040, at *2 (9th Cir. Aug. 4, 2021).
15

16   I.    Unobstructed Procedural Shot
17

18         In analyzing whether a petitioner previously had an “unobstructed
19   procedural shot,” the Court considers: “(1) whether the legal basis
20   for petitioner’s claim did not arise until after he had exhausted his
21   direct appeal and first § 2255 motion; and (2) whether the law changed
22   in any way relevant to petitioner’s claim after that first § 2255
23   motion.”    Harrison v. Ollison, 519 F.3d 952, 960 (9th Cir.), cert.
24   denied, 555 U.S. 911 (2008) (internal quotations omitted).
25   ///
26   ///
27          A.   Ground One (Rehaif Claim)
28

                                             10
     Case 2:21-cv-02283-PA-E Document 14 Filed 08/25/21 Page 11 of 24 Page ID #:331



 1         The Supreme Court issued its Rehaif decision on June 21, 2019,

 2   approximately two and a half years after the sentencing court denied

 3   Petitioner’s first section 2555 petition (on November 2, 2016), over a

 4   year after the Eleventh Circuit affirmed that decision (on February 1,

 5   2018), and over five months after the Supreme Court denied certiorari

 6   (on January 7, 2019).      As indicated above, Petitioner unsuccessfully

 7   raised his Rehaif claim in his application to file a second or
 8   successive section 2255 motion filed in the Eleventh Circuit.
 9

10         “Second or successive section 2255 motions are subject to the
11   gatekeeping procedures ‘provided in [28 U.S.C. section] 2244.’”              Ezell
12   v. United States, 778 F.3d 762, 764 (9th Cir.), cert. denied, 577 U.S.
13   916 (2015).     Section 2244(b)(3)(A) requires that a petitioner seeking
14   to file a “second or successive” habeas petition first obtain
15   authorization from the Court of Appeals.          Hughes v. United States, 770
16   F.3d 814, 817 (9th Cir. 2014); 28 U.S.C. § 2244(b)(3)(C).             “[A]
17   federal prisoner may not file a second or successive § 2255 petition
18   unless he or she makes a prima facie showing to the appropriate court
19   of appeals that the petition is based on: (1) ‘a new rule,’ (2) ‘of
20   constitutional law,’ (3) ‘made retroactive to cases on collateral
21   review by the Supreme Court,’ (4) ‘that was previously unavailable.’”
22   Ezell v. United States, 778 F.3d at 765 (citations and footnote
23   ///
24   ///
25   ///
26   ///
27

28

                                             11
     Case 2:21-cv-02283-PA-E Document 14 Filed 08/25/21 Page 12 of 24 Page ID #:332



 1   omitted); 28 U.S.C. § 2255(h)(2); see 28 U.S.C. § 2244(b)(2)(A).5

 2

 3         The Eleventh Circuit denied Petitioner’s application for leave to

 4   file a second or successive section 2255 motion based on its ruling in

 5   In re Wright, 942 F.3d 1063 (11th Cir. 2019).           Therein, the Eleventh
 6   Circuit ruled that Rehaif “did not announce a new rule of
 7   constitutional law but rather clarified the requirements of 18 U.S.C.
 8   §§ 922(g) and 924(a)(2).”       See In re Wright, 942 F.3d at 1065
 9   (citation omitted); accord Tate v. United States, 982 F.3d 1226 (9th
10   Cir. 2020); Mata v. United States, 969 F.3d 91 (2d Cir. 2020); In re
11   Sampson, 954 F.3d 159 (3d Cir. 2020).         In re Wright further held that
12   the Supreme Court had not made Rehaif retroactive on collateral
13   review.    Id. at 1065.
14

15         However, several courts have held that Rehaif’s statutory holding
16   is retroactive on collateral review in an initial section 2255 motion.
17   See, e.g., Baker v. United States, 848 Fed. App’x 188, 189–90 (6th
18   Cir. 2021); Kelley v. United States, 2021 WL 2373896, at *2 (6th Cir.
19   Feb. 5, 2021), pet. for cert. filed June 9, 2021 (No. 20-8267); United
20   States v. Harris, 2021 WL 3408506, at *2-4 (D. Mont. Aug. 4, 2021).
21   Here, because Petitioner’s Rehaif statutory claim did not become
22   available until well after the date the Supreme Court denied
23

24         5
               A court of appeals also may grant an application to
     file a second or successive section 2255 motion where the motion
25   is based on “newly discovered evidence that, if proven and viewed
     in light of the evidence as a whole, would be sufficient to
26   establish by clear and convincing evidence that no reasonable
     factfinder would have found the movant guilty of the offense.”
27
     28 U.S.C. § 2255(h)(1). In his application to the Eleventh
28   Circuit, Petitioner did not assert any claim based on any newly
     discovered evidence.

                                             12
     Case 2:21-cv-02283-PA-E Document 14 Filed 08/25/21 Page 13 of 24 Page ID #:333



 1   certiorari with respect to Petitioner’s section 2255 motion, and

 2   because that statutory claim does not satisfy the criteria for filing

 3   a second or successive section 2255 motion, Petitioner has never had

 4   an “unobstructed procedural shot” at presenting his statutory Rehaif
 5   claim.6    See Stephens v. Herrera, 464 F.3d at 898 (where movant’s
 6   statutory claim did not satisfy requirements for second or successive
 7   motions, movant “has not had (and, indeed, will never get) an
 8   opportunity to present his [statutory] claim in a § 2255 motion”;
 9   hence, movant had not had an “unobstructed procedural shot” at
10   presenting claim).      Even so, for the reasons explained infra,
11   Petitioner has failed to show the requisite “actual innocence” with
12   respect to his statutory Rehaif claim and therefore the savings clause
13   does not apply to this claim.
14

15         B.   Ground Two (ACCA Claim)
16

17         Petitioner could have raised on appeal his claim that the
18   sentencing court should have consolidated two of his prior robbery
19   convictions.     Indeed, Petitioner’s counsel made this precise argument
20   at sentencing, and the sentencing court rejected the argument.             The
21   court commented that the two offenses were “different crimes that were
22   committed on different dates with separate sentences that are [sic]
23   declared as such” (Respondent’s Ex. 6, pp. 6-9).           The court also
24

25         6
               Indeed, the concurrence in the Eleventh Circuit
     decision denying Petitioner’s application to file a second or
26   successive section 2255 motion suggested that, because
     Petitioner’s Rehaif claim was statutory only, Petitioner could
27
     bring a section 2241 petition asserting that claim. See In re
28   Prutting, United States Court of Appeals for the Eleventh Circuit
     case number 20-13780, Order filed October 16, 2020, pp. 4-12).

                                             13
     Case 2:21-cv-02283-PA-E Document 14 Filed 08/25/21 Page 14 of 24 Page ID #:334



 1   commented that the fact both sentences were imposed on the same day

 2   was not “of any consequence.”        (Id.).   Petitioner also could have
 3   raised this claim in his first section 2255 motion, although he
 4   possibly would have had to surmount a procedural default bar.7
 5   Petitioner does not allege, and the record does not show, that the
 6   legal basis for this claim post-dated the decision on Petitioner’s
 7   first section 2255 motion, or that the law changed in any relevant way
 8   after the conclusion of Petitioner’s section 2255 proceeding.
 9   Therefore, Petitioner did not lack an “unobstructed procedural shot”
10   at presenting this claim.
11

12         To the extent Petitioner claims that his sentence violated Mathis
13   and Descamps, Petitioner also has failed to show he lacked an
14   “unobstructed procedural shot” at asserting such claim(s).             The United
15   States Supreme Court decided Descamps on June 20, 2013, years before
16   Petitioner filed his section 2255 motion in the sentencing court.                The
17   Supreme Court decided Mathis on June 23, 2016, only two days after
18   Petitioner filed his section 2255 motion.          The sentencing court did
19   not rule on the section 2255 motion until November 2, 2016, months
20   after Mathis.     Petitioner could have sought to amend his section 2255
21   motion expressly to assert his Mathis/Descamps claim.            Indeed, it
22   appears that the Mathis/Descamps claim actually was at issue in the
23   section 2255 proceeding.       The Government cited Mathis in its
24   opposition to Petitioner’s section 2255 motion (see “United States’
25

26         7
               “A § 2255 movant procedurally defaults his claims by
     not raising them on direct appeal and not showing cause and
27
     prejudice or actual innocence in response to the default.”
28   United States v. Ratigan, 351 F.3d 957, 962 (9th Cir. 2003),
     cert. denied, 543 U.S. 853 (2004) (citations omitted).

                                             14
     Case 2:21-cv-02283-PA-E Document 14 Filed 08/25/21 Page 15 of 24 Page ID #:335



 1   Response in Opposition to Prutting’s Motion to Vacate, etc.,” filed

 2   September 12, 2016 in Prutting v. United States, United States
 3   District Court for the Middle District of Florida case number 8:16-cv-
 4   01673, at pp. 14-15).       The sentencing court cited Descamps in denying
 5   the section 2255 motion (see “Order” filed November 2, 2016 in
 6   Prutting v. United States, United States District Court for the Middle
 7   District of Florida case number 8:16-cv-01673, at p. 3).            Petitioner
 8   has failed to show that the legal basis for his Mathis/Decamps claim
 9   “did not arise until after he had exhausted his direct appeal and
10   first § 2255 motion.”        See Harrison v. Ollison, 519 F.3d at 960.
11   Thus, Petitioner has failed to show he lacked an “unobstructed
12   procedural shot” at presenting this claim.          See Pavulak v.
13   Blanckensee,        F.4th      ,   2021 WL 3379040, at *2 (9th Cir. 2021)
14   (petitioner had “unobstructed procedural shot” at Mathis claim, where
15   Mathis “came down before he had exhausted his original § 2255
16   motion”); see generally Harrison v. Ollison, 519 F.3d at 960.
17

18         To the extent Petitioner also claims that his sentence violated
19   Johnson v. United States (see Reply, pp. 10-11), as indicated above,
20   Petitioner unsuccessfully raised this claim in his section 2255
21   motion.    Petitioner obviously had an “unobstructed procedural shot” at
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                             15
     Case 2:21-cv-02283-PA-E Document 14 Filed 08/25/21 Page 16 of 24 Page ID #:336



 1   presenting the Johnson claim, and Petitioner previously took his

 2   shot.8

 3

 4         In sum, Petitioner has failed to show that he lacked an
 5   “unobstructed procedural shot” at presenting his challenges to his
 6   ACCA sentence.     In light of this conclusion, the Court need not, and
 7   does not, address the issue of whether Petitioner has shown “actual
 8   ///
 9   ///
10   ///
11   ///
12   ///
13   ///
14

15
           8
16             Petitioner’s argument that he had no “unobstructed
     procedural shot” at presenting his Johnson claim because the
17   Florida court denied Petitioner’s section 2255 motion as untimely
     as well as on the merits is wholly unpersuasive. See Ivy v.
18   Pontesso, 328 F.3d 1057, 1060 (9th Cir.), cert. denied, 540 U.S.
     1051 (2003) (“it is not enough that the petitioner is presently
19   barred from raising his claim . . . by motion under § 2255. He
20   must never have had the opportunity to raise it by motion.”); see
     also Sanchez v. Matevousian, 677 Fed. App’x 451 (9th Cir. 2017),
21   cert. denied, 138 S. Ct. 716 (2018) (“Sanchez cannot establish
     that he has not had an ‘unobstructed procedural shot’ at
22   presenting his claim, because he could have filed a timely
     section 2255 motion in the sentencing court”); Garcia-Guia v.
23   Jusin, 2020 WL 6370167, at *5 (C.D. Cal. Sept. 10, 2020),
     adopted, 2020 WL 6363891 (C.D. Cal. Oct. 26, 2020) (“the fact
24   that the district court denied Petitioner’s § 2255 motion on
     timeliness grounds does not mean that § 2255 is an inadequate or
25   ineffective remedy.”); James v. Warden, 2020 WL 710158, at *1
     (C.D. Cal. Jan. 14, 2020) (“just because [movant’s] § 2255 motion
26   was denied as untimely does not mean that he lacked an
     ‘unobstructed procedural shot’ to pursue his claim”) (citation
27
     omitted). Moreover, the Florida District Court rejected
28   Petitioner’s claim on the merits as well as on the basis of
     untimeliness.

                                             16
     Case 2:21-cv-02283-PA-E Document 14 Filed 08/25/21 Page 17 of 24 Page ID #:337



 1   innocence” of his ACCA sentence.9

 2

 3   II.   Alleged Actual Innocence of Section 922(g) Conviction (Including
 4         Petitioner’s Rehaif Claim)
 5

 6         “To establish actual innocence, petitioner must demonstrate that,
 7   in light of all the evidence, it is more likely than not that no
 8   reasonable juror would have convicted him.”          Bousley v. United States,
 9   523 U.S. 614, 623 (1998) (quoting Schlup v. Delo, 513 U.S. 298, 327-28
10   (1995) (internal quotations omitted).         “‘Actual innocence’ means
11   factual innocence, not mere legal insufficiency.”           Marrero v. Ives,
12   682 F.3d 1190, 1193 (9th Cir. 2012), cert. denied, 568 U.S. 1173
13   (2013) (quoting Bousley v. United States, 523 U.S. at 623) (internal
14   brackets omitted).      “Petitioner bears the burden of proof on this
15   issue by a preponderance of the evidence, and he must show not just
16   that the evidence against him was weak, but that it was so weak that
17   ‘no reasonable juror’ would have convicted him.”           Lorentsen v. Hood,
18   223 F.3d 950, 954 (9th Cir. 2000).
19

20         Petitioner contends he is “actually innocent” of the section
21   922(g)(1) offense because Rehaif allegedly invalidated the jury
22   instructions used at Petitioner’s trial (Petition, pp. 7-10).
23   Petitioner also asserts a purported violation of an “autonomy
24
           9
               Additionally, to the extent Petitioner contends that
25   the Connecticut robbery convictions do not qualify as violent
     felony convictions under ACCA, the Court observes that the United
26   States Court of Appeals for the Second Circuit has held
     otherwise. See Estremera v. United States, 944 F.3d 452, 455 (2d
27
     Cir. 2019) (Connecticut convictions for first and second degree
28   robbery qualify as prior felonies under 18 U.S.C. §
     924(e)(2)(B)).

                                             17
     Case 2:21-cv-02283-PA-E Document 14 Filed 08/25/21 Page 18 of 24 Page ID #:338



 1   interest,” on the ground that the indictment assertedly did not allege

 2   the Rehaif element of Petitioner’s knowledge of Petitioner’s felon
 3   status at the time of the instant offense, thereby depriving
 4   Petitioner of the ability to decide whether or not to plead guilty
 5   (Petition, pp. 25-26).       In the Reply, Petitioner also argues that he
 6   is “actually innocent” of the underlying conviction because he
 7   supposedly had not possessed the firearm (Reply, pp. 8-9).
 8

 9          Rehaif held that “in a prosecution under 18 U.S.C. § 922(g) and §
10   924(a)(2), the Government must prove both that the defendant knew he
11   possessed a firearm and that he knew he belonged to the relevant
12   category of persons barred from possessing a firearm.”            Rehaif, 139 S.
13   Ct. at 2200.     The Government need not prove, however, that the
14   defendant knew the defendant’s status prohibited him or her from
15   possessing a firearm.      United States v. Singh, 979 F.3d 697, 727 (9th
16   Cir. 2020), cert. denied,           U.S.        , 2021 WL 2044557 (U.S. May 24,
17   2021).
18

19          “[T]he mere fact of an improper instruction is not sufficient to
20   meet the test for actual innocence.”            Stephens v. Herrera, 464 F.3d at
21   899.    Petitioner does not appear to contend that, at the time
22   Petitioner committed the instant offense, he was unaware that he had
23   suffered the three prior robbery convictions.           Petitioner admitted at
24   trial having suffered the three prior felony robbery convictions (R.T.
25   76-80, 84-85).     Petitioner acknowledged at trial that he was a
26   convicted felon who had been in prison (R.T. 76, 80).            Petitioner also
27   expressly testified that, at the time of the instant alleged offense,
28   Petitioner well knew of his three prior felonies (R.T. 80, 82).              In

                                                18
     Case 2:21-cv-02283-PA-E Document 14 Filed 08/25/21 Page 19 of 24 Page ID #:339



 1   fact, Petitioner exploited his admitted knowledge of the prior

 2   felonies to attempt to persuade the jury that such knowledge made it

 3   unlikely he would have possessed a gun at the time in question:

 4

 5         Here today they are trying to tell you they took the gun off

 6         me.   They did not take the gun off me.        I dealt with the

 7         law; why would I carry the gun when I know they are going to

 8         give me life for the gun because I have got three felonies?

 9         Everybody knows this.      I’m not going to run out of the house

10         with the gun in my hand because I know there’s either two

11         options: They’re either going to shoot me there or give me

12         life for it, you know.

13

14         . . .

15

16         [¶] . . . I’m not that idiotic.        I know very well that three

17         felonies and you get possession of a weapon after that,

18         whether you do a crime or not, you spend 15 to life in

19         prison.    I know that. . . .

20

21   (R.T. 80, 82).

22

23         Petitioner also admitted that he had received a twenty-year

24   sentence for first degree robbery, and he stipulated before the jury

25   that he was a felon (R.T. 61-62).        As indicated above, exhibits

26   attached to Petitioner’s Reply show that all three prior robberies

27   carried a sentence of “imprisonment for a term exceeding one year.”

28   In fact, Petitioner received prison sentences exceeding one year for

                                             19
     Case 2:21-cv-02283-PA-E Document 14 Filed 08/25/21 Page 20 of 24 Page ID #:340



 1   all three prior convictions.

 2

 3         Petitioner’s trial testimony and exhibits compellingly prove that

 4   Petitioner was aware, at the time of the instant offense, that he

 5   belonged to the relevant category of persons barred from possessing a

 6   firearm.    Consequently, Petitioner has failed to show his “actual

 7   innocence” of the ACCA sentence.        See Greer v. United States, 141 S.
 8   Ct. 2090, 2097 (2021) (defendants’ prior convictions constituted
 9   “substantial evidence that they knew they were felons”; “If a person
10   is a felon, he ordinarily knows he is a felon.           Felony status is
11   simply not the kind of thing that one forgets.”) (citation and
12   quotations omitted); United States v. Johnson, 979 F.3d 632, 639 (9th
13   Cir. 2020), cert. denied, 2021 WL 2519320 (U.S. June 21, 2021) (“In
14   light of the sentences imposed in his earlier cases, Johnson cannot
15   plausibly argue that a jury (or judge, if he opted again for a bench
16   trial) would find that he was unaware of his status as someone
17   previously convicted of an offense punishable by more than a year in
18   prison.”); United States v. Kisto, 2021 WL 2792275, at *7 (D. Ariz.
19   Apr. 29, 2021), adopted, 2021 WL 2221037 (D. Ariz. June 2, 2021)
20   (“Given Movant’s past felony convictions and sentences punishable (and
21   punished) with sentences in excess of one year, he has not shown that
22   ‘it is more likely than not that no reasonable juror would have
23   convicted him’ of violating § 922(g)(1)”) (parentheses in original).
24

25         Petitioner’s “autonomy interest” argument also fails to
26   demonstrate his purported “actual innocence.”           Petitioner appears to
27   have borrowed this argument from the Fourth Circuit’s structural error
28   holding in United States v. Gary, 954 F.3d 194, 205 (4th Cir. 2020),

                                             20
     Case 2:21-cv-02283-PA-E Document 14 Filed 08/25/21 Page 21 of 24 Page ID #:341



 1   rev’d sub nom. Greer v. United States, 141 S. Ct. 2090 (2021).

 2   However, the Supreme Court reversed this holding.           See Greer v. United
 3   States, 141 S. Ct. at 2096.       A Rehaif error is not structural;
 4   Petitioner’s “autonomy interest” argument fails as a matter of law.
 5   See id.
 6

 7         Petitioner also alleges that, if he had known of Rehaif’s new
 8   element requirement, he would have pled guilty.           This allegation
 9   plainly does not establish “actual innocence.”           To the contrary,
10   Petitioner’s allegation that he would have pled guilty had he known of
11   Rehaif tends to contradict Petitioner’s claim of “actual innocence.”
12   See Leaks v. United States, 2020 WL 2092840, at *3 (M.D. Fla. May 1,
13   2020) (“Leaks’ insistence on his innocence contradicts his assertion
14   that he would have pleaded guilty.”).
15

16         Nor can Petitioner demonstrate “actual innocence” of the instant
17   offense on the ground that he supposedly had not possessed the
18   firearm.    An individual’s mere assertion of “actual innocence,”
19   without the introduction of “evidence tending to show that he did not
20   commit the [acts] underlying his convictions,” is insufficient to show
21   “actual innocence.”      See Marrero v. Ives, 682 F.3d at 1192; see also
22   Schlup v. Delo, 513 U.S. at 324 (“To be credible, [an actual
23   innocence] claim requires petitioner to support his allegations of
24   constitutional error with new reliable evidence -- whether it be
25   exculpatory scientific evidence, trustworthy eyewitness accounts, or
26   critical physical evidence -- that was not presented at trial.
27   Because such evidence is obviously unavailable in the vast majority of
28   cases, claims of actual innocence are rarely successful.”) (emphasis

                                             21
     Case 2:21-cv-02283-PA-E Document 14 Filed 08/25/21 Page 22 of 24 Page ID #:342



 1   added).

 2

 3          At trial, a police officer testified that he saw Petitioner

 4   climbing to a roof while holding a gun (R.T. 22, 30-31).            The

 5   prosecution’s evidence also showed that, after officers apprehended

 6   Petitioner, Petitioner said, “I threw down the gun” (R.T. 24).             The

 7   evidence further showed that, after the officers brought Petitioner to

 8   the ground, they located a gun in Petitioner’s jacket pocket (R.T. 28-

 9   29, 40-41, 45).     Petitioner did testify that he supposedly did not

10   have a gun when he ran from police and that the gun allegedly belonged

11   to a woman with whom Petitioner was living (R.T. 74-76, 80).

12   Petitioner also denied telling an officer that Petitioner had the gun

13   (R.T. 89).    However, the jury clearly rejected Petitioner’s version of

14   events, deliberating less than an hour before finding Petitioner

15   guilty (R.T. 111-13).      Petitioner has failed to submit any new,

16   reliable evidence “tending to show that he did not commit the [acts]

17   underlying his conviction[].”        See Marrero v. Ives, 682 F.3d at 1192;
18   see also Schlup v. Delo, 513 U.S. at 324.
19

20          In sum, Petitioner has not shown “actual innocence” of his
21   conviction sufficient to come within the “savings clause” of section
22   2255(e).
23

24   III.    Transfer Is Inappropriate.
25

26          For the reasons discussed above, the present Petition is a
27   disguised section 2255 motion over which this Court lacks
28   jurisdiction.     A court lacking jurisdiction over a civil action may

                                             22
     Case 2:21-cv-02283-PA-E Document 14 Filed 08/25/21 Page 23 of 24 Page ID #:343



 1   transfer the action to a court in which the action could have been

 2   brought, provided the transfer is “in the interest of justice.”              28

 3   U.S.C. § 1631; see Cruz-Aguilera v. I.N.S., 245 F.3d 1070, 1074 (9th
 4   Cir. 2001).     “Normally transfer will be in the interest of justice
 5   because normally dismissal of an action that could be brought
 6   elsewhere is time consuming and justice-defeating.”            Id. at 1074
 7   (citations and quotations omitted).          In the present case, however, a
 8   transfer to the sentencing court would be an idle act.            Transfer to
 9   the sentencing court would not benefit Petitioner because the
10   sentencing court would be unable to entertain the matter absent
11   Eleventh Circuit authorization.        See 28 U.S.C. §§ 2244, 2255(h);
12   Copeland v. Martinez, 2020 WL 2097745, at *3 (C.D. Cal. Apr. 30, 2020)
13   (transfer of successive section 2255 motion to sentencing court would
14   be futile where petitioner had not obtained authorization to file
15   motion from the court of appeals); Crosby v. Ives, 2014 WL 6884017
16   (C.D. Cal. Dec. 3, 2014) (same); Scott v. Ives, 2009 WL 2051432 (E.D.
17   Cal. July 10, 2009) (same).       Petitioner evidently has not obtained
18   such authorization.      The Eleventh Circuit’s docket does not reflect
19   that any person named Kenneth Prutting has obtained authorization to
20   file a second or successive section 2255 motion since the Eleventh
21   Circuit denied Petitioner’s application to file a second or successive
22   section 2255 motion on October 16, 2020.          See 28 U.S.C. §§ 2244,
23   2255(h).    Therefore, transfer is inappropriate.
24   ///
25   ///
26   ///
27   ///
28                                          ORDER

                                             23
Case 2:21-cv-02283-PA-E Document 14 Filed 08/25/21 Page 24 of 24 Page ID #:344
